Citation Nr: 1216993	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-28 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear.

2.  Entitlement to service connection for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to November 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for service connection for bilateral hearing loss.

For the reasons that will be discussed in the REMAND portion of this decision, the issue of entitlement to service connection for left ear hearing loss is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The VA will notify the Veteran and his representative if any further action is required on their part. 


FINDINGS OF FACT

1.  The Veteran's service personnel records and credible oral testimony establish that he was exposed to acoustic trauma from small arms fire and explosions at an ordnance demolitions pit during weapons training in active duty in the United States Army.

2.  VA and private audiological testing reports have clinically established that the Veteran has a current diagnosis of sensorineural hearing loss of the right ear that meets the criteria for a disabling condition for VA compensation purposes.

3.  The objective clinical evidence is in relative equipoise regarding the existence of a nexus between the Veteran's right ear hearing loss and military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the claimant, hearing loss of the right ear was incurred in active duty.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for hearing loss of the right ear.

As will be further discussed below, that part of the Veteran's claim of entitlement to service connection for hearing loss of the right ear is being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) with regard to this aspect of his claim is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thusly, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning this specific matter on appeal.  

In order to establish a right to compensation for a disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Certain chronic diseases, including an organic disease of the nervous system (to include sensorineural hearing loss), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service if the claimant has served for a period of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of diminished hearing acuity in service will permit service connection for chronic hearing loss, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).

When a veteran seeks service connection for a disability, VA is required to analyze and evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records; the official history of each organization in which the veteran served; the veteran's military records; and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  In this regard, the Board notes that the Veteran's service personnel records factually establish that he served in the United States Army as a telephone switchboard operator, and that his duties involved using telephone headsets that directly placed amplified voice communications into his ears.  The Veteran has reported exposure to noise from small arms fire while handling weapons during training, and also unprotected exposure to explosions after venturing too close to a demolitions pit where live ordnance was being detonated.  The Board notes that the Veteran's DD-214 reflects that he earned the Sharpshooter proficiency badge with the M1 rifle, which is the second highest level of basic shooting proficiency.  In this regard, the Board acknowledges that the United States Army has three levels of basic shooting proficiency for its soldiers: the lowest being Marksman, the second highest being Sharpshooter, and the highest being Expert.  To achieve a level of shooting proficiency to qualify for each level, the soldier must devote additional time on the rifle range firing his weapon.  As the Veteran's testimony alleging such exposure is consistent with his military service records, the Board finds his testimony to be credible.  Furthermore, a June 2008 VA ear disease examination report presents a physician's opinion linking the Veteran's diagnosis of tinnitus to his reported exposure to weapons noise in service, which ultimately provided the basis for an award of service connection for tinnitus (see June 2008 RO rating decision).  The VA physician who presented the June 2008 opinion indicated no other significant noise exposure since service.  In view of the foregoing discussion, and in the interests of maintaining the internal factual consistency of this claim, the Board will concede that the Veteran was exposed to acoustic trauma from the noise of small arms and exploding ordnance during active duty.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Written statements presented before the Board also show, in pertinent part, that the Veteran reported onset of hearing loss symptoms in service, which progressively worsened over time.  The Veteran has also presented a medical history during a private audiology examination conducted in August 2008, in which he denied having been exposed to any work-related or recreational acoustic trauma subsequent to his discharge from active duty.  The Board has considered the Veteran's written and oral statements and finds them to be credible for the aforementioned facts purported in his testimony.

With regard to the Veteran's claim for VA compensation for hearing loss of the right ear, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  In this regard, the report of a June 2008 VA audiological examination establishes that the Veteran has a diagnosis of right ear sensorineural hearing loss with an auditory threshold of 55 decibels at 4000 Hertz.  Thusly, the Board finds that this clinical evidence is sufficient to establish that the Veteran has a current right ear hearing loss condition that meets the threshold criteria for a disability for VA compensation purposes.  A VA-authorized June 2008 ear disease examination report also presented a diagnosis of tinnitus, for which he is presently service connected on the basis of tinnitus being precipitated by his conceded exposure to acoustic trauma in service from small arms and exploding ordnance.

Having conceded that the Veteran has current diagnoses of right ear hearing loss, the Board must now consider the objective medical evidence pertinent to his claim for VA compensation for this disability.  Although his service treatment records show normal hearing and no diagnosis or treatment of right ear hearing loss, or otherwise objectively indicate onset of right ear hearing loss during active duty, and although there is no clinical evidence demonstrating onset of sensorineural hearing loss of the right ear to a compensable degree within one year after his separation from service in November 1963, there is a balance of probative clinical evidence that both supports and refutes the conclusion that his current right ear sensorineural hearing loss is the direct result of his exposure to acoustic trauma from small arms fire, exploding ordnance, and amplified voice communication through telephone headsets in service.  

Specifically, in a June 2008 report from a VA audiologist, the examiner expressed the following opinion, in pertinent part: 

The veteran had normal hearing sensitivity [in his right ear] at [service] separation.  It is not likely that the veteran's current [right ear] hearing loss is due to acoustic trauma during military service.

Additional noise exposure, aging and health conditions since military separation are likely contributing factors in the veteran's [right ear] hearing loss[.]

Since the damage [to hearing] is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss [based on my own] [c]linical experience and expertise as a licensed audiologist.


In an August 2008 opinion, the Veteran's private audiologist, Craig A. Foss, Au.D., stated that he was able to review some of the Veteran's military service records, which indicated exposure to the noise from firearms and prolonged daily exposure, for hours at a time, to loud voice communications amplified by a telephone switchboard headset.  (The Board notes that such exposure is consistent with the Veteran's service records, which establish his military occupational specialty as a telephone switchboard operator and the bearer of a Sharpshooter proficiency badge.)  Since service, the Veteran denied exposure to any significant amount of noise.  Dr. Foss determined that the Veteran had (as pertinent to this appeal) hearing loss in his right ear.  Dr. Foss the expressed the following opinion:

It is quite likely that the noise exposure [that the Veteran] suffered during his military service was the beginning of his [right ear] hearing loss[.]  The type and degree of his hearing level is consistent with noise induced hearing loss.

When the evidence discussed above is considered in the context of the Veteran's established history of exposure to military-related acoustic trauma in service, and with his credible testimony of no significant subsequent exposure to acoustic trauma post-service, the Board finds that it is in a state of relative balance, with probative clinical evidence supporting the conclusion that there is a nexus between his right ear hearing loss and military service and refuting such a conclusion.  In view of the foregoing discussion, the Board finds that the evidence is at least in equipoise regarding the question of whether or not the current right ear hearing loss is a direct result of in-service exposure to acoustic trauma.  Therefore, resolving any doubt in the Veteran's favor, the Board concludes that the facts of the case support a grant of service connection for hearing loss of the right ear.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss of the right ear is granted.


REMAND

With respect to the claim for hearing loss in the left ear, although a VA audiogram conducted in June 2008 indicates that the Veteran's hearing thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz and word recognition scores do not meet the criteria for left ear hearing loss as a disability for VA compensation purposes under 38 C.F.R. § 3.385, a subsequent private audiology test report conducted in August 2008 by Dr. Foss presents a clinical diagnosis of sensorineural hearing loss of the left ear with a nexus opinion linking the left ear hearing loss to the Veteran's reported exposure to acoustic trauma in service.  Although Dr. Foss' report noted 100 percent word recognition ability in the left ear, the report presented only raw hearing threshold data regarding tested hearing acuity in the Veteran's left ear.  The data appears in graph chart format, but the Board is not competent to interpret this data and convert it into pure tone thresholds, in decibels, for each of the frequencies (i.e., 500, 1000, 2000, 3000, and 4000 Hertz) prescribed by 38 C.F.R. § 3.385.  [See Colvin v. Derwinski, 1 Vet. App. 171 (1991): The Board is required to consider only independent medical evidence to support findings rather than provide its own medical judgment in the guise of a Board opinion.]  Therefore, at the present time the Board is unable to determine from the record whether or not the data presented in Dr. Foss' August 2008 audiology report actually demonstrates diminished hearing acuity in the Veteran's left ear that meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385 for VA compensation purposes.  As the resolution of this question is extremely relevant to the outcome of the present claim, the case must be remanded to the AMC so that the August 2008 private audiological examination's findings can be interpreted by the appropriate specialist, who should then present the information in a format usable by VA for adjudication purposes. 

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  The RO/AMC should provide the Veteran's claims file to the appropriate VA-authorized examiner who should review the data and findings presented in the August 2008 report of the Veteran's private audiologist, Craig A. Foss, Au.D, regarding the Veteran's tested hearing acuity levels in his left ear.  The examiner should then interpret this data and convert it into pure tone thresholds, in decibels, for each of the frequencies (i.e., 500, 1000, 2000, 3000, and 4000 Hertz) prescribed by 38 C.F.R. § 3.385.  

2.  After ensuring that the above development is fully undertaken, the RO should readjudicate the Veteran's claim of entitlement to service connection for hearing loss of the left ear.  If the full benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


